DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered. 
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration (hereinafter “Response”) dated 01/26/2021.  Claim(s) 16, 19-23, 25-26, and 28-35 are presently pending.  Claim(s) 16, 19-23, 25 and 32-35 is/are amended.  Claim(s) 1-15, 17-18, 24, and 27 is/have been cancelled.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maegen Stokes on 2/10/2021.
The application has been amended as follows: 
In claim 16, lines 13, 15, and 20, each instance of the phrase “loads obtaining time periods” is corrected to read “load obtaining time period.”

In claim 32, lines 10 and 16, each instance of the phrase “loads obtaining time periods” is corrected to read “load obtaining time period.”
In claim 35, lines 13, 15, and 20, each instance of the phrase “loads obtaining time periods” is corrected to read “load obtaining time period.”
In claim 21, line 4, the phrase “calculating the loads” is replaced by the phrase “calculating the actual fatigue load.”
In claim 22, line 4, the phrase “calculating the loads” is replaced by the phrase “calculating the actual fatigue load.”
In claim 23, line 5, the phrase “calculating the loads” is replaced by the phrase “calculating the actual fatigue load.”
Claim 24 is cancelled.

Response to Arguments
Regarding the rejection of claim(s) 32-33 under 35 U.S.C. 102(a)(1) as being anticipated by Kooijman (U.S. Pub. No. 2015/0167637), the applicant(s) argues that this reference does not teach the step of determining a time during which the at least one wind turbine component is subjected to each of the pairs of the wind speed and the turbulence intensity, as required by the amended claim 32.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Regarding the rejection of claims 16, 26, and 30 under 35 U.S.C. 103 as being unpatentable over Karikomi '271 (U.S. Pub. No. 2011/0018271) in view of Spruce (WO 2017/000957), of claims 18, 20-21, and 24 under 35 U.S.C. 103 as being unpatentable over Karikomi '271 in view of Spruce and in further view of Karikomi '569 (U.S. Pub. No. 2015/0176569), of claims 28-29 and 35 under 35 U.S.C. §103 as being unpatentable over Karikomi '271 in view of Spruce and in further view of Karikomi '569, of claim 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 16, 19-23, 25-26, and 28-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745